UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 30, 2013 MVP REIT, INC. (Exact name of registrant as specified in its charter) Maryland 333-180741 45-4963335 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8, SUITE 240 LAS VEGAS, NEVADA89148 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 534-5577 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion on Acquisition or Disposition of Assets. On September 3, 2013, MVP REIT Inc. (“the Company”) announced the acquisition of an approximately 47,000-square-foot office building located at 8880 W. Sunset Road, Las Vegas, Nev. (the “Property”) for $15.0 million as part of an overall $48.6 million purchase agreement. The acquisition of the Property closed on August 30, 2013. The Property is a three-story building built in 2008 and is 100% occupied by a mix of medical and professional tenants, including the corporate headquarters for MVP REIT,which occupies 4,190 square feet. All tenants are subject to triple net leases, under which the tenant is responsible for the majority of the costs associated with maintaining the building. The lease terms range from 5 years to 10 years. The Company financed the acquisition through the assumption of approximately $10.2 million in existing debt and the transfer of approximately 547,368 shares of the Company’s common stock to the seller at $8.775 per share. Exhibit No. Description Press release dated September 3, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:September 4, 2013 MVP REIT, INC. By:/S/ Dustin Lewis Dustin Lewis Chief Financial Officer
